Citation Nr: 1130830	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  09-01 354	)	DATE
	)
	)


THE ISSUE

Whether a decision of the Board of Veterans' Appeals promulgated on October 30, 2008, should be revised or reversed on the basis of clear and unmistakable error.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran, who is the moving party, served from October 1968 to October 1970.  

This matter is before the Board as an original action on the motion of the Veteran in which he alleges clear and unmistakable error (CUE) in an October 2008 Board decision, in which the Board concluded that the Veteran did not file a timely Notice of Disagreement (NOD) to a December 1989 determination terminating his VA disability benefits due to the character of his discharge.  

The Veteran attempted to appeal the October 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court); however, the Court dismissed the case in a February 2011 Order as a result of "the [Veteran's] failure to prosecute this appeal and to comply with the rules of the Court." 


FINDINGS OF FACT

1.  The Veteran was notified on October 16, 1989 of the proposal to terminate his VA benefits due to the character of his discharge.

2.  A December 15, 1989 letter sent to the last address of record notified the Veteran of the final action effectuating the termination of his VA benefits; the letter's attachments included a VA Form 4107, explaining the Veteran's appellate rights.    

3.  The October 2008 Board decision, in which the Board concluded that the Veteran did not file a timely NOD to a December 1989 determination terminating his VA disability benefits due to the character of his discharge, was supported by the evidence then of record.  

	(CONTINUED ON NEXT PAGE)



CONCLUSION OF LAW

The Board's October 2008 decision, which affirmed a March 2006 administrative decision holding that the Veteran did not file a timely NOD to a December 1989 determination terminating his VA disability benefits due to the character of his discharge, did not contain CUE.  38 C.F.R. § 20.1403 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist a claimant in developing the facts pertinent to his or her claim, and to notify him or her of the evidence necessary to complete an application for benefits.  The Veterans Claims Assistance Act of 2000 (VCAA) redefined the obligations of VA with respect to the duty to assist and included an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  However, the Court has held that the VCAA does not apply to claims of CUE in prior Board decisions or in prior rating decisions.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001).  

Board decisions are considered final and binding in the absence of a showing of CUE.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1400-1407.  In order for CUE to exist, (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

To establish a CUE claim, the alleged error must have been outcome determinative, and the error must have been based upon the evidence of record at the time of the original decision.  See Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002) (citations omitted).

CUE is the kind of legal or factual error that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  To reasonably raise CUE, there must be some degree of specificity as to what the alleged error is, and unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Fugo v. Brown, 6 Vet. App. 40 (1993).

In an October 2008 decision, the Board concluded that the Veteran did not file a timely NOD to a December 1989 determination whereby his VA benefits were terminated due to the character of his discharge.  However, the Veteran maintains that he never received the December 1989 action and, as such, was never informed that his VA benefits were terminated.  Thus, he contends that the Board committed CUE in its October 2008 decision when it found that he had, indeed, received the December 1989 notification action.  

Review of the record reflects that in February 1989, the Veteran notified the RO that he had a new address in Tempe, Arizona.  The March 28, 1989 notice of the RO's intent to take action with respect to his benefits in light of his character of discharge, which enclosed the March 13, 1989 administrative decision finding that his character of discharge was a bar to his receipt of VA benefits, was sent to that new address.  That document was clearly received by the Veteran, as he responded in April 1989, requesting a hearing.  In June 1989 that hearing was held; the transcript from that hearing indicates that the Veteran confirmed, on the record, that his address was the same location in Tempe, Arizona, of which he had notified the RO in February 1989.  

The letters the RO sent the Veteran on October 16, 1989, in which they notified him that they proposed to terminate his VA benefits due to the character of his discharge, and on December 15, 1989, in which they notified him of the final action effectuating the termination of his VA benefits, were both sent to the Tempe, Arizona address of record.  A VA Form 4107, explaining the Veteran's appellate rights, was included with the December 1989 letter, and noted as an attachment in the letter itself.  The claims file does not reveal any evidence that either letter was returned as undeliverable.  There are also no documents associated with the claims file received within a year of the December 1989 notification action, let alone any that were received indicating disagreement with that decision.  

The Veteran has repeatedly asserted that he was not living at the Tempe, Arizona address at the time the October and December 1989 letters were sent.  In support of his contention, in February 2009, he submitted a statement from his spouse in which she indicated that although she had lived at the Tempe, Arizona address in March 1989 [emphasis added], the Veteran was not living with her at that time.  Regardless, the Board notes that a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  At the time of the October 2008 Board decision, the evidence of record showed that when the October and December 1989 letters were sent, the Veteran's last address of record was the Tempe, Arizona address; no other address was of record.  In addition, the specific December 1989 letter informing the Veteran that his VA benefits had been terminated due to the character of his discharge was not returned as undeliverable.  As to the Veteran's assertion that he did not receive notice of the termination and his appellate rights, there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  The Veteran submitted no such evidence during the course of the appeal which ultimately was concluded by the Board's October 2008 decision.

The Veteran's mere assertion that he did not receive the December 1989 determination and his appellate rights is not sufficient to rebut the presumption of regularity in the administrative process.  The record shows that an appropriate notification letter was sent to the Veteran at his last known address of record.  The letter was not returned by the United States Postal Service.  Thus, the Veteran was properly and promptly notified of the disposition with respect to the December 1989 notification action.   

For the reasons discussed above, the Board finds that there is no CUE in the October 30, 2008 Board decision.  The appeal is denied.


ORDER

The motion for revision of the October 30, 2008 Board decision on the basis of CUE is denied.




____________________________________________
J. M. MACIEROWSKI
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



